       Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 1 of 36




        IN THE UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF GEORGIA
                     VALDOSTA DIVISON

ANTONIO ARNELO SMITH,                    §
                                         §
             Plaintiff,                  §
                                         §
-versus-                                 §
                                         §
CITY OF VALDOSTA, GEORGIA;               §
BILLY J. WHEELER, in his Capacity        §
as Sergeant of the Valdosta Police       § CIVIL ACTION FILE NO.:
Department; DOMINIC HENRY, in his        §
Capacity as a Patrolman; PATRICK         §
BARRETT, in his Capacity as a            §
Patrolman; HUDSON DURDEN, in his         §
Capacity as a Patrolman; SCOTT JAMES §
MATHESON, in his Capacity as Mayor; §
TIM CARROLL, in his Capacity as          §
Mayor Pro-Tem; BEN NORTON, in his        §
Capacity as a Member of the City         §
Council of Valdosta; SANDRA              §
TOOLEY, in her Capacity as a Member      §
of the City Council of Valdosta;         §
VIVIAN MILLER, in her Capacity as a      §
Member of the City Council of Valdosta; § JURY TRIAL DEMANDED
TIM CARROLL, in his Capacity as a        §
Member of the City Council of Valdosta; §
SONNY VICKERS, in his Capacity as a §
Member of the City Council of Valdosta; §
capacity as a Member of the City; ANDY §
GIBBS, in his Capacity as a              §
Member of the City Council of Valdosta; §
and LESLIE MANAHAN, in her               §
Capacity as Chief of the Valdosta Police §
Department,                              §
                                         §
             Defendants.                 §
           Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 2 of 36




                  ORIGINAL COMPLAINT FOR DAMAGES


     COMES NOW the Plaintiff, ANTONIO ARNELO SMITH (hereinafter
“SMITH”), by and through the undersigned counsel, and files this, his Original

Complaint for Damages against Defendants City of Valdosta, Georgia; Billy

Wheeler; Dominic Henry; Mayor Scott James Matheson; City Council

Members: Ben Norton, Sandra Tooley, Tim Carroll, Vivian Miller, Sonny

Vickers, Andy Gibbs and Eric Howard; and Chief Leslie Manahan by stating as

follows:

                                   INTRODUCTION

1.0    This is a civil rights action brought pursuant to 42 U.S.C. §1983, §1985 and

§1988 alleging violations of the Eighth and Fourteenth Amendments to the United

States and Georgia Constitutions.

1.1    Defendants’ actions, omissions and deliberate indifference to violations of

clearly established constitutional rights caused Mr. SMITH to suffer physical,

mental and emotional injuries.

1.2    Mr. SMITH seeks compensatory and punitive damages.

                           JURISDICTION AND VENUE

2.0    Jurisdiction is based upon 28 U.S.C. §1331 and §1343, and 42 U.S.C. §1983

and §1988. This Honorable Court has jurisdiction of the subject matter because this


_________________________________________
Smith’s Original Complaint for Damages
Page 2 of 36
           Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 3 of 36



action asserts claims arising under the Constitution, laws or treaties of the United

States.

2.1    This Honorable Court has personal jurisdiction over Defendant City of

Valdosta, Georgia, a municipality in Lowndes County organized and existing under

the laws of the State of Georgia, and over Defendants Billy J. Wheeler and Dominic

Henry, as agents of Defendant City of Valdosta, Georgia, and because they are

domiciled in the State of Georgia and/or acted and caused injury within the City of

Valdosta, Georgia.

2.2    This Honorable Court has personal jurisdiction over the City Council

members of Defendant City of Valdosta, Georgia, to wit:

2.3    Mr. SMITH has satisfied the requirements of O.C.G.A. §36-33-5 by

providing Defendant City of Valdosta, Georgia with ante litem notice within six

(6) months of Mr. SMITH’s claims, a copy of which is attached hereto as Exhibit

A and made a part hereof by reference.

2.4    Venue is proper in the Middle District of Georgia under 28 U.S.C. §1391

because a substantial part of the events giving rise to Mr. SMITH’s claims occurred

in this district and at least one defendant resides within the Middle District of

Georgia.

                                        PARTIES

3.0    Plaintiff ANTONIO ARNELO SMITH was, at all times relevant to this

_________________________________________
Smith’s Original Complaint for Damages
Page 3 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 4 of 36



Complaint for Damages, a United States citizen and resident of Valdosta, Lowndes

County, Georgia. Mr. SMITH was an adult African American male at the time of

the statutory and constitutional violations at issue.

3.1    Defendant City of Valdosta, Georgia (“City” or “City of Valdosta”) is a

municipality in Lowndes County organized and existing under the laws of the State

of Georgia.

3.2    Defendant Billy J. Wheeler (“Wheeler”) was a Sergeant with the Valdosta

Police Department at all times relevant to the allegations in this Complaint for

Damages. At all times relevant hereto, Defendant Wheeler acted under color of state

law and was charged with providing for Mr. SMITH’s safety and well-being and

the protection of his civil rights. He may be served at 500 North Toombs Street,

Valdosta, Georgia 31601.

3.3    Defendant Dominic Henry (“Henry”) was an Officer with the Valdosta

Police Department at all times relevant to the allegations in this Complaint for

Damages. At all times relevant hereto, Defendant Henry acted under color of state

law and was charged with providing for Mr. SMITH’s safety and well-being and

the protection of his civil rights. He may be served at 500 North Toombs Street,

Valdosta, Georgia 31601.

3.4    Defendant Patrick Barrett (“Barrett”) was an Officer with the Valdosta

Police Department at all times relevant to the allegations in this Complaint for

_________________________________________
Smith’s Original Complaint for Damages
Page 4 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 5 of 36



Damages. At all times relevant hereto, Defendant Barrett acted under color of state

law and was charged with providing for Mr. SMITH’s safety and well-being and

the protection of his civil rights. He may be served at 500 North Toombs Street,

Valdosta, Georgia 31601.

3.5    Defendant Hudson Durden (“Durden”) was an Officer with the Valdosta

Police Department at all times relevant to the allegations in this Complaint for

Damages. At all times relevant hereto, Defendant Durden acted under color of state

law and was charged with providing for Mr. SMITH’s safety and well-being and

the protection of his civil rights. He may be served at 500 North Toombs Street,

Valdosta, Georgia 31601.

3.6    The Valdosta Police Department is an agency within and operated by

Defendant City of Valdosta, Georgia.

3.7    The Valdosta City Council consists of seven members (named as Co-

Defendants) who served as the governing body of the Defendant City of Valdosta,

Georgia.

3.8    Defendant City of Valdosta, Georgia, by and through its duly elected

representatives and in their capacities as elected officials, specifically, Scott James

Matheson, Mayor; Tim Carroll, City Council Member and Mayor Pro Tem; Ben

Norton, City Council Member; Sandra Tooley, City Council Member; Vivian



_________________________________________
Smith’s Original Complaint for Damages
Page 5 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 6 of 36



Miller, City Council Member; Sonny Vickers, City Council Member; Andy Gibbs,

City Council Member; and Eric Howard, City Council Member.

3.9    Defendant Scott James Matheson is the duly elected Mayor and is sued in

his official capacity. Defendant Matheson may be served at 216 East Central

Avenue, Valdosta, 31601.

3.10 Defendant Tim Carroll is a duly elected member of the City Council who

also serves as Mayor Pro-Tem and is sued in his official capacity. Defendant Carroll

may be served at 216 East Central Avenue, Valdosta, Georgia 31601.

3.11 Defendant Ben Norton is a duly elected member of the City Council and is

sued in his official capacity. Defendant Norton may be served at 216 East Central

Avenue, Valdosta, Georgia 31601.

3.12 Defendant Sandra Tooley is a duly elected member of the City Council and

is sued in her official capacity. Defendant Tooley may be served at 216 East Central

Avenue, Valdosta, Georgia 31601.

3.13 Defendant Vivian Miller is a duly elected member of the City Council and is

sued in her official capacity. Defendant Miller may be served at 216 East Central

Avenue, Valdosta, Georgia 31601.

3.14 Defendant Sonny Vickers is a duly elected member of the City Council and

is sued in his official capacity. Defendant Vickers may be served at 216 East Central

Avenue, Valdosta, Georgia 31601.

_________________________________________
Smith’s Original Complaint for Damages
Page 6 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 7 of 36



3.15 Defendant Andy Gibbs is a duly elected member of the City Council and is

sued in his official capacity. Defendant Gibbs may be served at 216 East Central

Avenue, Valdosta, Georgia 31601.

3.16 Defendant Eric Howard is a duly elected member of the City Council and is

sued in his official capacity. Defendant Howard may be served at 216 East Central

Avenue, Valdosta, Georgia 31601.

3.17 Defendant Leslie Manahan is a duly elected member of the City Council and

is sued in her official capacity. Defendant Manahan may be served at 500 North

Toombs Street, Valdosta, Georgia 31601.

                            SUMMARY OF THE FACTS

4.0    On February 8, 2020, Valdosta Police Office Rachel Hinton responded to a

non-emergency call at the Walgreens Pharmacy located at 2815 North Ashley Street.

Upon arriving, Officer Hinton encountered an African American Male (Johnson) on

the north side of the building.

4.1    Officer Hinton requested a background and warrants check on Mr. Johnson.

Dispatch advised Officer Hinton that the male had an outstanding warrant. Dispatch

made the announcement over the radio such that it could be heard by all officers.

4.2    Officer Hinton arrested Mr. Johnson and advised Defendant Dominic Henry,

who had arrived on the scene, to check the west side of the building concerning an

unknown male who had been asking customers for money and to determine if

_________________________________________
Smith’s Original Complaint for Damages
Page 7 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 8 of 36



Walgreens wanted a criminal trespass warrant issued for Mr. Johnson whom Officer

Hinton had taken into custody.

4.3    While walking to the west side of the Walgreens building, Defendant Henry

encountered a customer who advised that the male had walked south out of the

parking lot. No other description of the male was provided to Defendant Henry. At

or about this time, Defendant Henry observed a male walking south on North Ashley

Street.

4.4    The individual observed by Defendant Henry walking south on North Ashley

Street was south of the Red Roof Inn Hotel, approximately one hundred yards away

from where Defendant Henry was located. Defendant Henry returned to his patrol

vehicle and drove south on North Ashley Street.

4.5    At or near 2801 North Ashley Street, Defendant Henry made contact with an

African American male later identified as Plaintiff ANTONIO ARNELO SMITH.

Mr. SMITH provided his identification to Henry within two minutes of the stop.

4.6    The body camera video worn by Defendant Henry shows he stopped Mr.

SMITH concerning “suspicious activity” – that being, panhandling at Walgreens.

4.7    Mr. SMITH explained that he was not involved in any suspicious activity but

awaiting a wire transfer via Western Union from his sister. At this point, Defendant

Henry asked Mr. SMITH for identification. Mr. SMITH complied and provided his

identification but continued to question Defendant Henry about being stopped.

_________________________________________
Smith’s Original Complaint for Damages
Page 8 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 9 of 36



4.8    While the two were engaged in the above exchange, Defendant Wheeler

stealthily walked up behind Mr. SMITH, grabbed his right arm, pulled it behind his

(Smith) back and placed him in a bear hug. The video shows that Mr. SMITH was

surprised and turned his head to see who grabbed him; however, at NO time prior to

being grabbed and placed in a bear hug had either officer requested that Mr. SMITH

put his hands behind his back as the police reports incorrectly state.

4.9    It was only after Sergeant Wheeler pulled Mr. SMITH’s right arm behind his

back and placed him (Smith) in a bear hug that the command – “place your arms

behind your back” – is given. Moreover, this command was given by Defendant

Wheeler, not Defendant Henry, as the video confirms.

4.10 Being placed in a bear hug by Officer Wheeler made it impossible for Mr.

SMITH to place his arms behind his back, especially considering Defendant

Wheeler had a tight bear hug on Mr. SMITH and appears to significantly outweigh

him (Smith).

4.11 After the command – to place his hands behind his back – was repeated, Mr.

SMITH repeatedly asked, “What are you doing?”

4.12 Unable to comply with the command due to having been placed in a bear hug,

Defendant Wheeler picked Mr. SMITH up and slammed him to the ground. The

video shows Defendant Wheeler turning Mr. SMITH’s body so that as they are



_________________________________________
Smith’s Original Complaint for Damages
Page 9 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 10 of 36



falling to the ground, Defendant Wheeler’s body would be protected from striking

the ground by Mr. SMITH’s body.

4.13 As a result of Mr. SMITH being slammed to the ground and being unable to

use his arms to lessen the impact as he struck the ground, his left wrist was fractured.

In fact, the video captured Mr. SMITH saying, “You broke my wrist.” To this

statement, Defendant Wheeler responded, “Yeah, he might be broke.”

4.14 Despite realizing that Mr. SMITH’s wrist or arm was broken, Defendant

Wheeler continued to apply his handcuffs and straddled Mr. SMITH on the ground.

4.15 As Mr. SMITH cried and screamed in pain, Defendant Wheeler advised that

Mr. SMITH was being arrested because of a warrant for his arrest. As captured on

video, Defendant Henry corrected Defendant Wheeler and the other officers present

regarding the outstanding warrant and informed them that the male who had the

arrest warrant was the individual Officer Hinton stopped at the Walgreens Pharmacy.

4.16 In fact, Defendant Henry advised Defendant Wheeler and the other officers

that he “had just got in contact with [SMITH].”

4.17 In the video, Defendant Henry stated to the other officers that it was Defendant

Wheeler who asked Mr. SMITH to place his hands behind his back. This statement

demonstrates that Defendant Wheeler’s report is false wherein his report states that

Defendant Henry asked Mr. SMITH to place his hands behind his back.



_________________________________________
Smith’s Original Complaint for Damages
Page 10 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 11 of 36



4.18 Moreover, Defendant Henry falsified his report by stating that as Defendant

Wheeler approached Mr. SMITH, he (Wheeler) asked Mr. SMITH to place his

hands behind his back and that SMITH refused to do so. No such directive is given

to Mr. SMITH by Defendant Wheeler as the video confirms.

4.19 Defendant Henry had no reason to request that Mr. SMITH place his hands

behind his back because he [Henry] was only attempting to gather information from

Mr. SMITH concerning his identity and to determine if he was the suspicious person

at Walgreens.

4.20 Considering Defendant Henry had no justifiable reason to place Mr. SMITH

in handcuffs or to physically restrain him, Defendant Wheeler likewise had no

justifiable reason to do so. Thus, Defendant Wheeler lacked any justifiable reason

for placing Mr. SMITH in a bear hug and slamming him to the ground with such

force as to fracture his left wrist when it had not been determined whether Mr.

SMITH had committed any criminal offense or had any outstanding arrest warrants.

4.21 In fact, Defendant Wheeler asked Defendant Henry whether Walgreens want

a “CT [criminal trespass warrant] issued against him [SMITH] as well”, Defendant

Henry responded, “I don’t know. I had, I hadn’t even asked them.”

4.22 Based on the vague information and lack of any physical description

concerning the individual who was panhandling at Walgreens, Defendant Henry did



_________________________________________
Smith’s Original Complaint for Damages
Page 11 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 12 of 36



not possess sufficient information to proceed beyond a first-tier encounter

concerning Mr. SMITH.

4.23 Not only was Mr. SMITH not the person with the outstanding arrest warrant

but he was also a person without any outstanding warrants as Dispatch advised

Defendant Henry. Furthermore, at the time that Mr. SMITH was violently thrown

to the ground, neither Defendant Henry nor Defendant Wheeler had determined if

Mr. SMITH was the person who was panhandling at Walgreens.

4.24 As the video clearly demonstrates, Defendant Wheeler’s facial expression and

that of each officer present confirm the grave and serious civil rights violation

committed by Defendant Wheeler in arresting and slamming Mr. SMITH to the

ground.

4.25 As Defendant Henry further explained what led up to Mr. SMITH being

slammed to the ground, he, in essence, did not know why Defendant Wheeler acted

in the manner he did. As Defendant Henry spoke, each law enforcement officer on

the scene looked in disbelief as to harsh treatment inflicted upon Mr. SMITH –

another African American male viciously assaulted by a white male officer.

4.26 At no time during the events described herein did Defendant Henry attempt to

protect Mr. SMITH from Defendant Wheeler’s unconstitutional actions and the

harsh treatment he (Smith) endured as Defendant Wheeler slammed Mr. SMITH to

the ground.

_________________________________________
Smith’s Original Complaint for Damages
Page 12 of 36
           Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 13 of 36



4.27 As the video captured, Mr. SMITH literally cried like a baby as Defendant

Wheeler treated him less than a human being.

4.28 Although an ambulance was called to the scene, Mr. SMITH, scared of what

additional ill-treatment awaited him at the hands of the several law enforcement

surrounding him, refused medical attention on the scene and walked away holding

his broken left wrist.

4.29 Later that evening, Mr. SMITH presented himself at South Georgia Medical

Center for treatment where it was confirmed that his wrist was fractured.

A.     ANTONIO SMITH’s Injuries

5.0    Despite his obvious injuries, Mr. SMITH refused medical attention on the

scene but presented himself at South Georgia Medical Center with a swollen and

painful left arm and wrist.

5.1    According to the x-rays taken of Mr. SMITH’s left wrist, he sustained distal

radial and ulnar fractures. He was fitted with a sling, discharged on pain medication

and referred to an orthopedic surgeon.

5.2    On March 4, 2020, Mr. SMITH returned to South Georgia Medical Center

complaining of left wrist pain. The treating physician noted that the left forearm was

swollen.

5.3    Upon discharge, Mr. SMITH’s was fitted with a Sugar Tong splint and

prescribed additional pain medication. He was also advised to follow up with an

_________________________________________
Smith’s Original Complaint for Damages
Page 13 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 14 of 36



orthopedic surgeon to address the distal and ulnar fractures.

5.4    On March 31, 2020, Mr. SMITH presented himself at Valdosta Orthopedic

Associates complaining of left wrist pain and weakness. The left wrist fracture was

confirmed by the attending orthopedic surgeon.

5.5    A referral was made for Mr. SMITH to see a specialist in Macon, Georgia;

however, transportation was an issue for Mr. SMTIH.

5.6    Instead, Mr. SMITH saw an orthopedic with the Hughston Clinic on May 22,

2020. X-rays confirmed the left wrist fracture and demonstrated a “severely

shortened distal radius fracture with intra-articular step-off on the lateral very

prominent distal ulna with fibrous union ulnar styloid.”

5.7    Because the wrist had healed abnormally and was not as painful, the

orthopedic did not recommend any intervention unless the wrist became painful.

B.     Sergeant Wheeler’s Law Enforcement Background

6.0    Defendant Wheeler began his law enforcement career on December 22, 1997

with the Valdosta Police Department.

6.1    During his career, Defendant Wheeler’s training history shows that he has

taken a “use of force” or “use of deadly force” course each year for the past 23 years.

He has also taken courses addressing “mental health” or “officer’s responses to

mental health” and “cultural awareness/diversity”.



_________________________________________
Smith’s Original Complaint for Damages
Page 14 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 15 of 36



6.2    Since 2017, Defendant Wheeler has also received training in the Governor’s

Initiative – De-Escalation Options for Gaining Compliance.

C.     First-Tier Encounter Between SMITH and Officer Henry

7.0    The stop in this case was a first-tier encounter between Officer Dominic Henry

and Mr. SMITH.

7.1    As Mr. SMITH attempted to explain to Officer Henry why he was at the

Walgreens Pharmacy, Defendant Wheeler walked up behind Mr. SMITH, grabbed

his right arm and pulled it behind his back, placed him in a bear hug, lifted him off

the ground, and slammed him (SMITH) to the ground.

7.2    Mr. SMITH is a small man, weighing approximately 150 pounds, and is

narrow of frame and mild of manner. He appeared to be nothing other than a frail

African American male confused as to why Officer Henry was stopping him.

7.3    When Officer Henry requested that Mr. SMITH produce his identification,

he immediately complied.

7.4    Defendant Wheeler placing Mr. SMITH in a bear hug and detaining him was

unnecessary and illegal, as there was no reason to believe Mr. SMITH had

committed or was about to commit a crime, was armed or presented any kind of

danger or threat to anyone. In fact, as Officer Henry states in the video, he was just

checking Mr. SMITH’s identification.



_________________________________________
Smith’s Original Complaint for Damages
Page 15 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 16 of 36



7.5    After grabbing Mr. SMITH without provocation, Defendant Wheeler

restrained Mr. SMITH’s arms and slammed SMITH face first into the ground.

7.6    This use of force was unnecessary and excessive.

7.7    As Mr. SMITH was slammed to the ground by Defendant Wheeler, SMITH’s

left wrist was fractured and immediately began to swell. Yet, Defendant Wheeler

placed handcuffs on Mr. SMITH but acknowledged that his arm was likely broken.

7.8    It was Defendant Wheeler’s intentions to arrest Mr. SMITH; however, once

Officer Henry advised that Mr. SMITH was not the individual with the outstanding

warrant, Defendant Wheeler eventually un-cuffed him.

7.9    Emergency personnel were called to the scene but Mr. SMITH refused

medical attention.

7.10 From the moment Mr. SMITH was slammed to the ground until he walked

away, he cried and screamed in agonizing pain.

D. Routine Suspicious Calls Are Received by the Valdosta Police Department

8.0    Defendant City of Valdosta regularly receives calls from citizens who make

complaints.

8.1    Such calls routinely include complaints about allegedly suspicious persons.

8.2    Many of these allegedly suspicious persons have committed no crime.




_________________________________________
Smith’s Original Complaint for Damages
Page 16 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 17 of 36



8.3    It is a routine part of the business of the Valdosta Police Department for its

officers to respond to such complaints and make contact with persons who are the

subject of the complaint.

8.4    In these routine situations, an officer’s actions are restricted by clear

constitutional rules. Here, Defendant Wheeler violated those rules whereas Mr.

SMITH had committed no crime that would justify his arrest. Defendant Henry, the

lead investigating officer on the scene was simply checking Mr. SMITH’s

identification and questioning him to determine if he was the suspicious person

complained about at Walgreens.

8.5    Even if Mr. SMITH had been the suspicious person, the consequences would

have been a criminal trespass warning to stay off Walgreens’ premises.

8.6    Any crime allegedly committed by Mr. SMITH, which is denied, was

“relatively minor in the context of [the Eleventh Circuit’s] Fourth Amendment case

law.” Massie v. Cobb Cty., Georgia, 255 F. Supp. 3d 1302, 1309 (N.D. Ga. 2017).

8.7    First, an officer is only permitted to conduct an investigatory stop if “the

officer has a reasonable, articulable suspicion that criminal activity is afoot.” Illinois

v. Wardlow, 528 U.S. 119, 123, (2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).

“While ‘reasonable suspicion’ is a less demanding standard than probable cause and

requires a showing considerably less than preponderance of the evidence, the Fourth

Amendment requires at least a minimal level of objective justification for making

_________________________________________
Smith’s Original Complaint for Damages
Page 17 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 18 of 36



the stop.” Id. (citing United States v. Sokolow, 490 U.S. 1, 7 (1989)). In absence of

reasonable suspicion justifying the stop, a person approached by an officer “need not

answer any question put to him; indeed, he may decline to listen to the questions at

all and may go on his was.” Florida v. Royer, 460 U.S. 491, 497-98 (1983) (citing

Terry, 392 U.S. at 32-33 (Harlan, J., concurring) and 34 (White, J. concurring)). An

individual “may not be detained even momentarily without reasonable, objective

grounds for doing so; and his refusal to listen or answer does not, without more,

furnish those grounds.” Id. at 498 (citing United States v. Mendenhall, 446 U.S.

544, 556 (1980)).

8.8    Second, even if an officer has objective grounds for the stop, that does not

give the officer the right to detain and search the person. Even if Defendant Wheeler

believed Mr. SMITH was armed, a patdown for weapons must be “supported by a

reasonable belief [the searched individual is] armed and presently dangerous.”

United States v. Bonds, 829 F.2d 1072, 1074 (11th Cir. 1987) (quoting Ybarra v.

Illinois, 444 U.S. 85, 93 (1980)). The officer must be “aware of specific facts which

would warrant a reasonable person to believe he was in danger.” Id. (quoting United

States v. Tharpe, 536 F. 2d 1098, 1101 (5th Cir. 1976) (en banc)). “This standard

requires an objectively reasonable fear based upon specific facts regarding specific

individuals. A generalized suspicion or ‘hunch’ will not justify a frisk. It is this

standard, consistent with that stated in Ybarra, that governs the legitimacy of a frisk

_________________________________________
Smith’s Original Complaint for Damages
Page 18 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 19 of 36



as opposed to a stop.” Id. at 1074-75; see also Terry, 392 U.S. at 26 (“[T]here must

be a narrowly drawn authority to permit a reasonable search for weapons for the

protection of the police officer, where he has reason to believe he is dealing with an

armed and dangerous individual.”); Bourgeois v. Peters, 387 F.3d 1303,1314 (11th

Cir. 2004) (“Terry did away with the warrant and probable cause requirements for

pat-down searches, but not an individualized suspicion requirement.”); United

States v. Rogers, 131 Fed. Appx. 138, 139 (11th Cir. 2005) (suppressing evidence

seized without a reasonable suspicion when officer testified “he had no idea whether

[bulge] was a gun or knife or posed any threat to him, but thought it was a

‘possibility’”).

8.9    Officers conducting traffic stops are subject to similar constitutional

restrictions.

8.10 It is highly predictable that constitutional violations will occur if officers are

not trained and supervised regarding the limits on police officers’ authority to make

stops, including traffic stops, and to detain individuals for checking identification.

8.11 It is highly predictable that violations of these constitutional rules will lead to

unnecessary physical confrontations, unlawful arrests (to justify the force used by

the officer), and injuries to innocent citizens who oppose police officers who violate

these constitutional rules.



_________________________________________
Smith’s Original Complaint for Damages
Page 19 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 20 of 36



8.12 Common charges used by officers in this situation are obstructing

governmental operations, disorderly conduct, and resisting arrest.

8.13 It is well known to experienced police officers and to Defendant City of

Valdosta’s policymakers that officers, without proper training and supervision

regarding the limits of their authority, are likely to violate the constitutional rules

related to stops and weapons patdowns in an effort to be “proactive” in stopping

crime and under the general mantra “better safe rather than sorry.”

8.14 That is particularly true here because Defendant City of Valdosta evaluated

officers’ performance based in part on their statistics for “self-initiated” contacts,

arrests, and tickets, thereby encouraging officers to be aggressive in their approaches

to allegedly suspicious persons.

8.15 In fact, the policies and practices of many police departments regarding stops,

including traffic stops, particularly involving persons of color, have come under

scrutiny in recent years and especially in the past several months.

8.16 City policymakers knew to a moral certainty that Valdosta Police

Department’s officers would regularly confront the questions of (i) whether a stop

was permissible and (ii) whether a patdown for weapons was justified.

8.17 Nevertheless, Defendant City policymakers, with deliberate indifference,

failed to take steps to insure officers were trained and supervised regarding the

constitutional limits of officers’ authority in these areas.

_________________________________________
Smith’s Original Complaint for Damages
Page 20 of 36
          Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 21 of 36



8.18 As a result of this incident, neither Defendant City nor the Chief of Police

took any disciplinary action towards Defendant Wheeler; and, no contact was made

with Mr. SMITH.

8.19 Defendant City of Valdosta’s lack of any disciplinary action regarding

Defendant Wheeler and permitting him to remain on the City of Valdosta’s payroll

clearly indicates that said Defendant does not believe Defendant Wheeler violated

any City policy or Standard Operating Procedure for the Valdosta Police

Department.

8.20 The inaction on Defendant City of Valdosta’s part constitutes a ratification of

Defendant Wheeler’s constitutional violations and makes Defendant City of

Valdosta liable for Wheeler’s constitutional violations under Monell v. Dept. of

Social Services, 436 U.S. 658 (1978).

8.21 The foregoing acts, omissions, and systemic failures and deficiencies are

policies and customs of the Defendant City and caused officers to believe that

constitutional violations would be tolerated and that complaints would not be

honestly or properly investigated, with the foreseeable result that officers would

violate the constitutional rights of Mr. SMITH and other similarly-situated citizens.

      COUNT I - 42 U.S.C. §1983 - ILLEGAL SEIZURE (Wheeler and City)

9.0     Mr. SMITH incorporates the above paragraphs as if fully stated herein.

9.1     On or about February 8, 2020, Defendant Wheeler, acting under color of law

_________________________________________
Smith’s Original Complaint for Damages
Page 21 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 22 of 36



within the meaning of 42 U.S.C. §1983, seized Mr. SMITH without reasonable

suspicion or probable cause, thereby depriving Mr. SMITH of his rights under the

Fourth and Fourteenth Amendments to the Constitution of the United States in

violation of 42 U.S.C. §1983. Specifically, Defendant Wheeler violated Mr.

SMITH’s right to be free from unlawful seizure.

9.2    Defendant acted with malice or reckless indifference to Mr. SMITH’s

constitutional rights.

9.3    Defendant City of Valdosta’s policies and customs, including those regarding

necessary training, stops, abusive charges, investigations of citizen complaints, and

tolerance for constitutional violations in general, were the moving force behind

Defendant Wheeler’s violation of Mr. SMITH’s Fourth Amendment rights.

9.4    As a result of the Defendants’ conduct, Mr. SMITH has been caused to suffer

physical and emotional injuries and damages and has been caused to incur medical

bills and other expenses in an amount to be proven at trial.

COUNT II - 42 U.S.C. §1983 - UNLAWFUL DETENTION (Wheeler and City)

10.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

10.1 On or about February 8, 2020, Defendant Wheeler, acting under color of law

within the meaning of 42 U.S.C. §1983, detained and arrested Mr. SMITH without

probable cause or reasonable suspicion, thereby deriving Mr. SMITH of his rights

under the Fourth and Fourteenth Amendments to the Constitution of the United

_________________________________________
Smith’s Original Complaint for Damages
Page 22 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 23 of 36



States in violation of 42 U.S.C. §1983. Specifically, Defendant Wheeler violated Mr.

SMITH’s right to be free from an unlawful detention and arrest.

10.2 Defendant Wheeler acted with malice or reckless indifference to Mr.

SMITH’s constitutional rights.

10.3 Defendant City’s policies and customs, including those regarding necessary

training, weapons patdowns, investigations of citizen complaints, and tolerance for

constitutional violations in general, were the moving force behind Defendant

Wheeler’s violation of Mr. SMITH’s Fourth Amendment rights.

10.4 As a result of the conduct of Defendants, Mr. SMITH has been caused to

suffer physical and emotional injuries and damages and has been caused to incur

medical bills and other expenses in an amount to be proven at trial.

  COUNT III - 42 U.S.C. §1983 - EXCESSIVE FORCE (Wheeler and City)

11.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.



11.1 On or about February 8, 2020, Defendant Wheeler, acting under color of law

within the meaning of 42 U.S.C. §1983, assaulted and battered Mr. SMITH, thereby

depriving Mr. SMITH of his rights under the Fourth and Fourteenth Amendments

to the Constitution of the United States in violation of 42 U.S.C. §1983. Specifically,

he violated Mr. SMITH’s right to be free from excessive force.



_________________________________________
Smith’s Original Complaint for Damages
Page 23 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 24 of 36



11.2 Defendant Wheeler acted with malice or reckless indifference to Mr.

SMITH’s constitutional rights.

11.3 Defendant Wheeler was required by law to use only an appropriate level of

force to restrain Mr. SMITH, provided Mr. SMITH needed to be restrained.

11.4 Defendant Wheeler knew that using excessive force on Mr. SMITH was

inappropriate and unconstitutional, as a violation of his rights against cruel and

unusual punishment.

11.5 Nonetheless, Defendant Wheeler physically assaulted Mr. SMITH on

February 8, 2020.

11.6 Defendant Wheeler forcibly placed Mr. SMITH in a bear hug, forcibly threw

him to the ground, drove his face into the ground, and broke his left wrist.

11.7 Defendant Wheeler knowingly and deliberately used excessive force on Mr.

SMITH, causing him serious and permanent injuries.

11.8 At the time Defendant Wheeler assaulted Mr. SMITH, he (Smith) did not

pose a threat, had committed no crime and had no warrants for his arrest.

11.9 Defendant Wheeler exhibited deliberate indifference to the safety and well-

being of Mr. SMITH and subjected Mr. SMITH to the unnecessary and wanton

infliction of pain, suffering and violence, which constituted cruel and unusual

punishment.

11.10 In so doing, Defendant Wheeler violated Mr. SMITH’s constitutional rights.

_________________________________________
Smith’s Original Complaint for Damages
Page 24 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 25 of 36



11.11 Defendant City’s policies and customs, including those regarding the

investigation of citizen complaints and tolerance for constitutional violations in

general, were the driving force behind Defendant Wheeler’s violation of Mr.

SMITH’s Fourth Amendment rights.

11.12 As a result of the conduct of Defendants, Mr. SMITH has been caused to

suffer physical and emotional injuries and damages and has been caused to incur

medical bills and other expenses in an amount to be proven at trial.

11.13 As a direct and proximate result of Defendants’ unlawful actions, Mr. SMITH

suffered severe physical and emotional injuries and damages in an amount to be

proven at trial.

    COUNT IV- STATE LAW – ASSAULT AND BATTERY/EXCESSIVE
                     FORCE (Wheeler Only)

12.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

12.1 On or about February 8, 2020, Defendant Wheeler assaulted and battered Mr.

SMITH without a warrant and without probable cause or reasonable suspicion.

12.2 On or about February 8, 2020, Defendant Wheeler assaulted and battered and

used excessive force on Mr. SMITH.

12.3 The conduct of Defendant Wheeler was either negligent, wanton, malicious,

willful, or in bad faith.

12.4 As a result of the conduct of Defendant Wheeler, Mr. SMITH has been caused

to suffer physical and emotional injuries and damages and has been caused to incur
_________________________________________
Smith’s Original Complaint for Damages
Page 25 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 26 of 36



medical bills and other expenses in an amount to be proven at trial.

  COUNT V – STATE LAW – FALSE ARREST/FALSE IMPRISONMENT
                        (Wheeler Only)

13.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

13.1 On or about February 8, 2020, Defendant Wheeler seized Mr. SMITH

without probable cause.

13.2 The conduct of Defendant Wheeler was either negligent, wanton, malicious,

willful, or in bad faith.

13.3 As a result of the conduct of Defendant Wheeler, Mr. SMITH has been caused

to suffer physical and emotional injuries and damages and has been caused to incur

medical bills and other expenses in an amount to be proven at trial.

    COUNT VI - STATE LAW - NEGLIGENT HIRING, TRAINING and
                        SUPERVISION

14.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

14.1 Defendants City of Valdosta and Chief Manahan were negligent in hiring and

training Defendants Wheeler and Henry.

14.2 Defendants City of Valdosta and Chief Manahan, under the authority of law,

owed a duty to Mr. SMITH to ensure his safety and well-being while in and under

their control and authority.

14.3 Defendants City of Valdosta and Chief Manahan failed to properly supervise

and train its officers. Defendants City of Valdosta and Chief Manahan also

_________________________________________
Smith’s Original Complaint for Damages
Page 26 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 27 of 36



negligently hired an officer that they knew or should have known were violent and

aggressive.

14.4 Defendants City of Valdosta and Chief Manahan, at all times relevant hereto,

had procedures and policies that allowed its officers to illegally detained and arrest

suspects and use excessive force without proper training. The aforementioned

policies and procedures caused Mr. SMITH to be deprived of rights secured by the

United States Constitution, the Georgia Constitution, and other laws of Georgia.

14.5 Defendants City of Valdosta and Chief Manahan’s policies and procedures

fostered the environment that allowed its officers to assault, batter, and threaten the

Mr. SMITH.

14.6 Defendants City of Valdosta and Chief Manahan’s negligent hiring, retention,

failure to properly train and supervise its officers deprived Mr. SMITH of his rights

guaranteed by the Constitution and state laws. The Defendants acted with reckless

and grave indifference to the impact and consequences of their actions within the

meaning of 42 U.S.C. §1983, et seq., and Eighth Amendment.

14.7 Mr. SMITH seeks damages to compensate him for the injuries sustained due

to the violation of his Constitutional and civil rights.

14.8 As a result of the conduct of the Defendants, Mr. SMITH has been caused to

suffer physical and emotional injuries and damages and has been caused to incur

medical bills and other expenses in an amount to be proven at trial.

_________________________________________
Smith’s Original Complaint for Damages
Page 27 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 28 of 36




     COUNT VII – NEGLIGENT and INTENTIONAL INFLICTION OF
                     EMOTIONAL DISTRESS

15.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

15.1 As stated above, the actions of Defendants Wheeler and Henry, who are

agents/employees of Defendant City of Valdosta employed through the Valdosta

Police Department in connection with the aforementioned events of February 8,

2020 constitute intentional infliction of emotional distress for which Mr. SMITH

may recover against Defendants.

15.2 Defendants caused Mr. SMITH emotional trauma that was outrageous and

egregious. The Defendants inflicted emotional trauma on Mr. SMITH by hiring and

retaining Defendants Wheeler and Henry, entrusting them to be officers with the

Valdosta Police Department, and failing to train and supervise them properly; by

Defendant Wheeler violating Mr. SMITH’s statutory and constitutional rights; and

by Defendant Henry’s failure to protect Mr. SMITH from Defendant Wheeler’s

unconstitutional conduct.

15.3 The actions of Defendants in connection with the above-referenced series of

events also constitute the negligent infliction of emotional distress upon Mr.

SMITH.

COUNT VIII - FAILURE TO INTERVENE UNDER 42 U.S.C. §1983

16.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.


_________________________________________
Smith’s Original Complaint for Damages
Page 28 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 29 of 36



16.1 Defendant Wheeler, while acting under color of law, used excessive force on

Mr. SMITH.

16.2 Defendant Henry was facing Defendant Wheeler, saw him walking up behind

Mr. SMITH, and saw him grab, bear hug and throw Mr. SMITH to the ground. At

the time Mr. SMITH was grabbed, he did not know Defendant Wheeler was behind

him.

16.3 Defendant Henry had a realistic opportunity to prevent Defendant Wheeler

from grabbing and slamming Mr. SMITH to the ground. It would have been as

simple as holding out his hand or saying, “Stop.” Defendant Henry did neither.

16.4 Defendant Henry failed to take reasonable steps to prevent Defendant

Wheeler from using excessive force.

16.5 Defendant Henry’s failure to act caused Mr. SMITH’s serious and permanent

injuries – injuries that were a reasonably foreseeable consequence of Defendant

Wheeler’s conduct and Defendant Henry’s failure to act.

16.6 Defendant Henry was acting under color law at the time he failed to intervene.

Defendant Henry had a duty to intervene, but failed to do the right thing.

16.7 Instead of intervening or de-escalating the situation, Defendant Henry

exacerbated the situation by standing within arm’s length of Mr. SMITH as

Defendant Wheeler falsely arrested, assaulted, battered and violated Mr. SMITH’s

civil and constitutional rights.

_________________________________________
Smith’s Original Complaint for Damages
Page 29 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 30 of 36




COUNT IX – CONSPIRACY TO VIOLATE SMITH’S RIGHTS

17.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

17.1 Prior to Defendant Wheeler grabbing Mr. SMITH and placing him in a bear

hug, there was no command given to Mr. SMITH to place his hands behind his back.

It was only after Defendant Wheeler grabbed Mr. SMITH’s right wrist and placed

him in a bear hug is the command given.

17.3 According to Defendant Henry’s Supplemental Report, he states the

following:

       “While I was talking to Smith, Sergeant Billy Wheeler approached
       Smith and advised him to place his hands behind his back. Smith
       refused to place his hands behind his back as instructed. As Sergeant
       Billy Wheeler and I grabbed Smith to place his hands behind his back,
       Smith began to tense and pulled his arms forward.”

17.4 As Defendant Wheeler approached Mr. SMITH, the video shows that

Defendant Wheeler did not advise Mr. SMITH to place his hands behind his back

and it does not show Defendant Henry grabbing Mr. SMITH. However, his report

is written in such a manner as to create the false impression that a command was

given and refused by Mr. SMITH, at which time he was grabbed by he (Henry) and

Defendant Wheeler.

17.5 According to Defendant Wheeler’s Supplemental Report, he states the

following:

       “Based on what I observed and believing this person to have a warrant
       for his arrest, I grasped his right wrist. I felt Smith tense up and begin
_________________________________________
Smith’s Original Complaint for Damages
Page 30 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 31 of 36



       to pull away from me. At that time, I wrapped my arms around Smith
       in a “bear hug”. Ptl Henry was telling Smith to place his hands behind
       his back. I adjusted my grasp of Smith to allow him to place his hands
       behind his back, but he continued to press his arms outward against
       mine.”

17.6 As Defendant Wheeler approached Mr. SMITH, he (Wheeler) did not

announce his presence or identify himself. Instead, he stealthily came up behind Mr.

SMITH, grabbed his right wrist and pulled SMITH’s arm behind his back. Unaware

of who grabbed his wrist, Mr. SMITH turned his head to see who grabbed him. As

he turned his head, Defendant Wheeler, without saying a word, immediately placed

Mr. SMITH in a bear hug.

17.7 After Defendant Wheeler learned (from Defendant Henry) that Mr. SMITH

was not the person with a warrant for his arrest, Wheeler told Defendant Henry that

he “thought this [SMITH] was the one with the warrant.” Defendant Henry

responded,

       “No, that’s what I was trying to figure out. No, there’s two different
       people. That’s why I was trying to figure out if I had missed something
       when you told him [SMITH] to put his hands behind his back.”


17.8 Defendants Henry and Wheeler prepared false reports to create the scenario

that Mr. SMITH disobeyed a command to place his hands behind his back, at which

point Defendant Wheeler was justified in grabbing SMITH’s wrist and placing him

in a bear hug.


_________________________________________
Smith’s Original Complaint for Damages
Page 31 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 32 of 36



17.9 Defendants Henry and Wheeler prepared false reports to create the impression

that Wheeler grabbed Mr. SMITH because he (Smith) refused Henry’s command to

place his hands behind his back, knowing that no command had been given when

SMITH was grabbed by the wrist and placed in a bear hug.

17.10 Further, the video does not show Mr. SMITH tensing up or trying to pull

away from Defendant Wheeler as their (Henry and Wheeler) reports state. What the

video shows is a scared black man pleading with a white officer not to hurt him.

17.11 Moreover, when Defendant Wheeler grabbed Mr. SMITH’s right wrist and

slammed him to the ground, Officers Patrick Barrett and Hudson Durden were

walking up from behind Defendant Wheeler who had Mr. SMITH in a bear hug.

Officers Barrett and Durden were approximately fifteen yards away. Therefore,

neither could see exactly what Mr. SMITH was doing.

17.12 Despite being yards away and not having a clear view of Mr. SMITH,

Officers Barrett and Durden state in their Supplemental Reports that they observed

Mr. SMITH resisting detainment prior to Defendant Wheeler slamming him

(SMITH) to the ground.

17.13 Officers Barrett and Durden also falsified their reports to help cover up

Defendant Wheeler’s violation of Mr. SMITH’s civil and constitutional rights.

                              QUALIFIED IMMUNITY

18.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

_________________________________________
Smith’s Original Complaint for Damages
Page 32 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 33 of 36



18.1 Defendants are not entitled to “qualified immunity” because where (as here)

the violation of Mr. SMITH’s constitutional rights is obvious, that doctrine merely

delays resolution of the case on the merits by engendering needless motions and

pointless interlocutory appeals.

18.2 Defendants’ use of force was excessive and unreasonable; therefore,

Defendants are not entitled to “qualified immunity,” because:

       i. There was no need for the application of force;

       ii. The force that was used far exceeded the force that was needed (which was
           none);

       iii. The injury inflicted was severe and permanent; and

       iv. The force was applied maliciously.

See Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008).

18.3 Defendants are not entitled to “qualified immunity” because their misconduct

was “clearly established” as unconstitutional before February 8, 2020. See, e.g.,

Hadley, 526 F.3d at 1330 (denying qualified immunity to officer who punched an

arrestee in the stomach even though the arrestee was not struggling or resisting

arrest); Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (finding violation of a

clearly established right where officer slammed an arrestee’s head on the back of the

police vehicle while she was not resisting).

                                PUNITIVE DAMAGES

19.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.
_________________________________________
Smith’s Original Complaint for Damages
Page 33 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 34 of 36



19.1 Defendants’ actions were willful, deliberate, and in reckless disregard of Mr.

SMITH’s constitutional rights.

19.2 Defendants’ actions show willful misconduct, malice, fraud, wantonness,

oppression, and that entire want of care which would raise the presumption of

conscious indifference to consequences.

19.3 Accordingly, punitive damages should be imposed against Defendants

pursuant to O.C.G.A. §51-15-5.1 and other applicable laws to deter future violations

of fundamental constitutional rights.

                                 ATTORNEY’S FEES

20.0 Mr. SMITH incorporates the above paragraphs as if fully stated herein.

20.1 Mr. SMITH herein was required to retain counsel to represent him in order to

protect his rights.

20.2 Pursuant to 42 U.S.C. §1988, Mr. SMITH is entitled to reasonable attorney’s

fees and costs associated with bringing this action.

                          DEMAND FOR TRIAL BY JURY

21.0 Plaintiff SMITH demands a trial by jury.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff ANTONIO ARNELO SMITH prays that this

Honorable Court award the following relief from Defendants:



_________________________________________
Smith’s Original Complaint for Damages
Page 34 of 36
            Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 35 of 36



       a.      An award of compensatory damages for each Count in this cause of

action in favor of Plaintiff for all damages sustained as a result of Defendants’

wrongdoing, and in an amount to be proven at trial, including interest thereon;

       b.      An award of punitive damages in favor of Plaintiff against Defendants;

       c.      An award of reasonable costs and expenses incurred in this action,

including attorney fee and expert fees;

       d.      That a jury trial be had on all triable issues; and

       e.      Such other and further relief as this Honorable Court may deem just and

proper.

       Respectfully submitted, this the 19th day of June, 2020.

                                            COPELAND, HAUGABROOK & WALKER
                                            104 East Adair Street
                                            Post Office Box 1810
                                            Valdosta, Georgia 31601
                                            Telephone: (229) 247-4617
                                            Facsimile: (229) 242-0109
                                            Email: cwlaw02@bellsouth.net

                                            /s/ Nathaniel Haugabrook, II
                                            NATHANIEL HAUGABROOK, II
                                            State Bar No. 337970

                                            /s/ Roy W. Copeland
                                            ROY W. COPELAND
                                            State Bar No. 186830

                                            /s/ Karla L. Walker
                                            KARLA L. WALKER
                                            State Bar No. 732288

_________________________________________
Smith’s Original Complaint for Damages
Page 35 of 36
         Case 7:20-cv-00121-HL Document 1 Filed 06/19/20 Page 36 of 36




                                            /s/ Rodney Lawton
                                            RODNEY LAWTON
                                            State Bar No. 935272

                                            Attorneys for Plaintiff




_________________________________________
Smith’s Original Complaint for Damages
Page 36 of 36
